     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.1 Page 1 of 51




 1   Bibianne U. Fell (SBN 234194)
     FELL LAW, P.C.
 2   Mailing: 11956 Bernardo Plaza Dr., Box 531
     San Diego, CA 92128
 3   Personal Service: 402 W. Broadway, Suite 950
     San Diego, CA 92101
 4   Telephone: (858) 201-3960
     Facsimile: (858) 201-3966
 5   bibi@fellfirm.com
 6   William B. Federman*
     Oklahoma Bar No. 2853
 7   FEDERMAN & SHERWOOD
     10205 N. Pennsylvania Ave.
 8   Oklahoma City, OK 73120
     Telephone: (405) 235-1560
 9   Facsimile: (405) 239-2112
     wbf@federmanlaw.com
10

11   *Pro Hac Vice application to be submitted
12   Counsel for Plaintiff and the Proposed Class
13                      UNITED STATES DISTRICT COURT
14                    SOUTHERN DISTRICT OF CALIFORNIA
15     Gerald S. Lee, individually and on        Case No.: '21CV1144 JLS MSB
       behalf of all others similarly situated
16     and on behalf of the general public,      CLASS ACTION COMPLAINT
17                    Plaintiff,
       v.                                        JURY TRIAL DEMANDED
18
       Netgain Technology, LLC, and
19     CareSouth Carolina, Inc.
20                     Defendants.
21

22

23

24

25

26

27

28


                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.2 Page 2 of 51




 1         Plaintiff, Gerald S. Lee (“Mr. Lee”), individually and on behalf of all others
 2   similarly situated and on behalf of the general public, for his Class Action
 3   Complaint, brings this action against Defendants Netgain Technology, LLC
 4   (“Netgain”) and CareSouth Carolina, Inc. (“CareSouth”) based on personal
 5   knowledge and the investigation of counsel and alleges as follows:
 6   I.    INTRODUCTION
 7         1.     With this action, Plaintiff seeks to hold Defendants responsible for
 8   the harms it caused Plaintiff and the hundreds of thousands of other similarly
 9   situated persons in the massive and preventable ransomware attack that took place
10   on or around December 3, 2020 by which cyber criminals infiltrated Defendants’
11   inadequately protected network servers where highly sensitive personal and
12   medical information was being kept unprotected (“Data Breach” or “Breach”). 1
13         2.     The cybercriminals gained access to certain of Defendants’ network
14   servers with the apparent intention of profiting from such access. Defendant
15   Netgain chose to negotiate with the criminals, paying a significant amount of
16   money to them in exchange for a promise from the attackers that they would
17   delete the copies of the data that was in their possession, and that they would not
18   publish, sell or otherwise share the data.
19         3.     Defendant Netgain is a cloud hosting and information technology
20   services provider that provides services to several organizations in the healthcare
21   and accounting industries nationwide. 2
22

23

24

25

26   1
        The Data Breach appears on the U.S. Department of Health and Human
27
     Services’ online public breach tool and shows that approximately 76,035
     CareSouth patients were affected by the Data Breach. See U.S. Department of Health
28   & Human Services - Office for Civil Rights (hhs.gov) (last accessed June 10, 2021).
     2
       https://netgaincloud.com/ (last accessed June 17, 2021).
                                              -1-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.3 Page 3 of 51




 1         4.     On its website, Netgain touts its services as being “secure” and
 2   “specialized” and promotes itself as “the industry standard for secure and scalable
 3   IT-as-a-Service for healthcare and financial services organizations.” 3
 4         5.     In a recent blog post titled “What we learned as a ransomware victim
 5   – so you don’t become one,” which addresses the Data Breach, Netgain describes
 6   its experience as “both humbling and galvanizing.” 4 Netgain also writes that,
 7   “[w]hile its true that [managed service providers and technology partners
 8   (including us)] can significantly reduce the burden of security on our clients and
 9   their teams, the responsibility is still shared” (emphasis added).
10         6.     Defendant CareSouth, one of Defendant Netgain’s clients with which
11   it shares this burden of data security, is a community health center providing a
12   comprehensive set of services to its patients, “from pediatrics to pharmacy to
13   community outreach.” 5
14         7.     Plaintiff and Class members were required, as patients of CareSouth,
15   to provide Defendants with their “Personal and Medical Information” (defined
16   below), with the assurance that such information would be kept safe from
17   unauthorized access. By taking possession and control of Plaintiff’s and Class
18   members’ Personal and Medical Information, Defendants assumed a duty to
19   securely store and protect the Personal and Medical Information of Plaintiff and
20   the Class.
21         8.     Defendants breached this duty and betrayed the trust of Plaintiff and
22   Class members by failing to properly safeguard and protect their Personal and
23   Medical Information, thus enabling cyber criminals to access, acquire,
24   appropriate, compromise, disclose, encumber, exfiltrate, release, steal, misuse,
25   and/or view it.
26

27   3
       Id.
     4
28
        See https://netgaincloud.com/blog/what-we-learned-as-a-ransomware-victim-so-
     you-dont-become-one/ (last accessed June 17, 2021).
     5
       See https://www.caresouth-carolina.com/about (last accessed June 17, 2021).
                                             -2-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.4 Page 4 of 51




 1         9.     The Personal and Medical Information compromised includes names
 2   and addresses, medical record numbers, dates of birth, social security numbers,
 3   health insurance policy and identification numbers, insurance claims, explanation
 4   of benefits, statements, clinical notes, referral requests, laboratory reports,
 5   decision not to vaccinate forms, authorization requests for services, treatment
 6   approvals, records requests, immunization information, vaccine records,
 7   prescription requests, release of information forms, subpoena records requests,
 8   medical record disclosure logs, incident reports, invoices, correspondence with
 9   patients, student identification numbers, bank account numbers, employment
10   related documents, court documents, Drug Enforcement Agency certificates,
11   payroll withholding and insurance deduction authorizations, benefit and tax forms,
12   employee health information and some medical records. 6
13         10.    Defendants’ misconduct – failing to timely implement adequate and
14   reasonable measures to protect Plaintiff’s Personal and Medical Information,
15   failing to timely detect the Data Breach, failing to take adequate steps to prevent
16   and stop the Data Breach, failing to disclose the material facts that they did not
17   have adequate security practices in place to safeguard the Personal and Medical
18   Information, failing to honor their promises and representations to protect
19   Plaintiff’s and Class members’ Personal and Medical Information, and failing to
20   provide timely and adequate notice of the Data Breach – caused substantial harm
21   and injuries to Plaintiff and Class members across the United States.
22         11.    Due to Defendants’ negligence and data security failures, cyber
23   criminals obtained and now possess everything they need to commit personal and
24   medical identity theft and wreak havoc on the financial and personal lives of
25   hundreds of thousands of individuals for decades to come.
26

27

28   6
       https://www.infosecurity-magazine.com/news/woodcreek-netgain-ransomware-
     attack/ (last accessed June 10, 2021).
                                              -3-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.5 Page 5 of 51




 1         12.    As a result of the Data Breach, Plaintiff and Class members have
 2   already suffered damages. For example, now that their Personal and Medical
 3   Information has been released into the criminal cyber domains, Plaintiff and Class
 4   members are at imminent and impending risk of identity theft. This risk will
 5   continue for the rest of their lives, as Plaintiff and Class members are now forced
 6   to deal with the danger of identity thieves possessing and using their Personal and
 7   Medical Information. Additionally, Plaintiff and Class members have already lost
 8   time and money responding to and mitigating the impact of the Data Breach,
 9   which efforts are continuous and ongoing.
10         13.    Plaintiff brings this action individually and on behalf of the Class and
11   seeks actual damages, statutory damages, punitive damages, and restitution, with
12   attorney fees, costs, and expenses, under state consumer protection and unfair and
13   deceptive practices acts, and further sues Defendants for, among other causes of
14   action, negligence (including negligence per se). Plaintiff also seeks declaratory
15   and injunctive relief, including significant improvements to Defendants’ data
16   security systems and protocols, future annual audits, Defendants-funded long-term
17   credit monitoring services, and other remedies as the Court sees necessary and
18   proper.
19   II.   THE PARTIES
20         14.    Plaintiff Gerald Lee is a citizen and resident of the State of South
21   Carolina.
22         15.    Mr. Lee was a patient of, and received medical services from,
23   CareSouth. His Personal and Medical Information was within the possession and
24   control of Defendants at the time of the Data Breach.
25         16.    Plaintiff received a letter from CareSouth dated May 17, 2021,
26   informing him that his Personal and Medical Information was involved in the Data
27   Breach. See Exhibit 1, the “Notice.”
28

                                             -4-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.6 Page 6 of 51




 1            17.   As required in order to obtain medical services from CareSouth,
 2   Plaintiff provided CareSouth with highly sensitive personal, financial, health, and
 3   insurance information.
 4            18.   Because of Defendants’ negligence leading up to and including the
 5   period of the Data Breach, Plaintiff’s Personal and Medical Information is now in
 6   the hands of cyber criminals and Plaintiff is under an imminent and substantially
 7   likely risk of identity theft and fraud, including medical identity theft and medical
 8   fraud.
 9            19.   The imminent risk of medical identity theft and fraud that Plaintiff
10   and Class members now face is substantial, certainly impending, and continuous
11   and ongoing because of the negligence of Defendants, which negligence led to the
12   Data Breach. Plaintiff and Class members have already been forced to spend time
13   responding to, and attempting to mitigate the harms of, the Data Breach in an
14   effort to determine how best to protect themselves from certainly impending
15   identity theft and medical information fraud. These efforts are continuous and
16   ongoing and will be for years to come.
17            20.   As a direct and proximate result of the Data Breach, Plaintiff and the
18   Class will be required to purchase a yearly subscription to identity theft protection
19   and credit monitoring upon the expiration of the woefully inadequate twelve (12)
20   months of free monitoring provided to them by Defendants. The purchase of
21   identity theft protection and credit monitoring will be necessary in order to protect
22   themselves from medical identity theft and other types of fraud, of which they are
23   now substantially at risk. This subscription will need to be renewed yearly for the
24   rest of their lives.
25            21.   Plaintiff and Class members have also suffered injury directly and
26   proximately caused by the Data Breach, including damages and diminution in
27   value of their Personal and Medical Information that was entrusted to Defendants
28   for the sole purpose of obtaining medical services necessary for their health and
                                               -5-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.7 Page 7 of 51




 1   well-being, with the understanding that Defendants would safeguard this
 2   information against disclosure. Additionally, Plaintiff’s and Class members’
 3   Personal and Medical Information is at continued risk of compromise and
 4   unauthorized disclosure as it remains in the possession of Defendants and is
 5   subject to further breaches so long as Defendants fail to undertake appropriate and
 6   adequate measures to protect it.
 7          22.   Defendant Netgain is a cloud hosting and information technology
 8   services provider that provides services to several organizations in the healthcare
 9   and accounting industries nationwide.
10          23.   Netgain is headquartered in Minnesota.
11          24.   Defendant CareSouth, one of Defendant Netgain’s clients with which
12   it shares this burden of data security, is a community health center providing a
13   comprehensive set of services to its patients, from pediatrics to pharmacy to
14   community outreach.
15          25.   CareSouth is headquartered in South Carolina.
16          26.   As part of Defendants’ business, Defendants collect substantial
17   amounts of Personal and Medical Information. The information Defendants collect
18   qualifies as “Personal information” under state data breach and information
19   privacy acts. The medical information that Defendants collect qualifies as
20   “Medical Information” under the federal Health Information Portability and
21   Accountability Act (“HIPAA”).
22   III.   JURISDICTION AND VENUE
23          27.   This Court has diversity jurisdiction over this action under the Class
24   Action Fairness Act (CAFA), 28 U.S.C. § 1332(d) because this is a class action
25   involving more than 100 class members, the amount in controversy exceeds
26   $5,000,000, exclusive of interest and costs, and Plaintiff and members of the Class
27   are citizens of states that differ from Defendants.
28

                                             -6-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.8 Page 8 of 51




 1         28.    This Court has personal jurisdiction over Defendants because
 2   Defendant Netgain conducts much of its business in and has sufficient minimum
 3   contacts with California.
 4         29.    Venue is likewise proper as to Defendants in this District under 28
 5   U.S.C. § 1391(a)(1) because Defendant Netgain conducts business through this
 6   District (including promoting, selling, marketing, and distributing the Netgain
 7   brand and services at issue).
 8   IV.   FACTUAL ALLEGATIONS
 9         A.     The California Attorney General Notice
10         30.    On or about December 3, 2020, Defendant Netgain’s network servers
11   were subject to a ransomware attack through which unauthorized third-party
12   cybercriminals gained access to Plaintiff’s and Class members’ Personal and
13   Medical Information.
14         31.    CareSouth and multiple other healthcare facilities who contracted
15   with Defendant Netgain as their vendor began filing with various state Attorneys
16   General (including California) sample “Notice of Data Security Incident” letters
17   that mirrored the language of the Notice sent to Plaintiff and Class members.
18         32.    Pursuant to California Civ. Code § 1798.82(f), “[a] person or
19   business that is required to issue a security breach notification pursuant to
20   [§ 1798.82(a)] to more than 500 California residents as a result of a single breach
21   of the security system shall electronically submit a single sample copy of that
22   security breach notification, excluding any personally identifiable information, to
23   the Attorney General.”
24         33.    Plaintiff’s and Class members’ Personal and Medical Information is
25   “personal information” as defined by California Civ. Code § 1798.82(h).
26         34.    Pursuant to California Civ. Code § 1798.82(a)(1), data breach
27   notification letters are sent to residents of California “whose unencrypted
28

                                               -7-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.9 Page 9 of 51




 1   personal information was, or is reasonably believed to have been, acquired by an
 2   unauthorized person” due to a “breach of the security of the system.”
 3         35.    California Civ. Code § 1798.82(g) defines “breach of the security of
 4   the system” as the “unauthorized acquisition of computerized data that
 5   compromises the security, confidentiality, or integrity of personal information
 6   maintained by the person or business.”
 7         36.    The Data Breach was a “breach of the security of the system” as
 8   defined by California Civ. Code § 1798.82(g).
 9         37.    Plaintiff’s and Class members’ unencrypted personal information was
10   acquired by an unauthorized cybercriminal or cybercriminals as a result of the
11   Data Breach.
12         38.    Defendants reasonably believe Plaintiff’s and Class members’
13   unencrypted personal information was acquired by an unauthorized person as a
14   result of the Data Breach.
15         39.    The security, confidentiality, or integrity of Plaintiff’s and Class
16   members’ unencrypted personal information was compromised as a result of the
17   Data Breach.
18         40.    Defendants reasonably believe the security, confidentiality, or
19   integrity of Plaintiff’s and Class members’ unencrypted personal information was
20   compromised as a result of the Data Breach.
21         41.    Plaintiff’s and Class members’ unencrypted personal information that
22   was acquired by an unauthorized person as a result of the Data Breach was viewed
23   by unauthorized persons.
24         42.    Defendants reasonably believe Plaintiff’s and Class members’
25   unencrypted personal information that was acquired by an unauthorized person as
26   a result of the Data Breach was viewed by unauthorized persons.
27

28

                                             -8-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.10 Page 10 of 51




 1         43.    It is reasonable to infer that Plaintiff’s and Class members’
 2   unencrypted personal information that was acquired by an unauthorized person as
 3   a result of the Data Breach was viewed by unauthorized persons.
 4         44.    It should be presumed that Plaintiff’s and Class members’
 5   unencrypted personal information that was acquired by an unauthorized person as
 6   a result of the Data Breach was viewed by unauthorized persons.
 7         45.    After receiving letters similar to those sent pursuant to California Civ.
 8   Code § 1798.82(a)(1) – and filed with the Attorney General of California in
 9   accordance with California Civ. Code § 1798.82(f) – it is reasonable for
10   recipients, including Plaintiff and Class members in this case, to (i) believe that
11   the risk of future harm (including identity theft) is real and imminent, and (ii) take
12   steps to mitigate that risk of future harm.
13
           B.     The Data Breach and Defendants’ Failed Response
14
           46.    It is apparent from the various notices and sample notices of the Data
15
     Breach sent to Plaintiff, the Class, and state Attorneys General that the Personal
16
     and Medical Information contained within these servers was not encrypted.
17
           47.    Following discovery of the Data Breach, Defendants began working
18
     with cybersecurity experts to investigate and address the Data Breach. Based upon
19
     the investigation, the attackers were able to access certain network servers
20
     containing the Personal and Medical Information at issue, which was being held,
21
     unencrypted and unprotected.
22
           48.    Upon information and belief, the unauthorized third-party
23
     cybercriminals gained access to the Personal and Medical Information with the
24
     intent of engaging in misuse of the Personal and Medical Information, including
25
     marketing and selling Plaintiff’s and Class members’ Personal and Medical
26
     Information on the dark web.
27
           49.    Despite knowing that hundreds of thousands of patients across the
28
     nation were in danger as a result of the Data Breach, Defendants did nothing to
                                              -9-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.11 Page 11 of 51




 1   warn Plaintiff or Class members until six (6) months after learning of the Data
 2   Breach – an unreasonable amount of time under any objective standard.
 3            50.   Apparently, Defendants chose to complete their investigation and
 4   develop a list of talking points before giving Plaintiff and Class members the
 5   information they needed to protect themselves against fraud and identity theft.
 6            51.   In spite of the severity of the Data Breach, Defendants have done
 7   very little to protect Plaintiff and the Class. For example, in the Notice,
 8   Defendants only provide twelve (12) months of identity theft and credit
 9   monitoring protection.
10            52.   In effect, Defendants are shirking their responsibility for the harm
11   and increased risk of harm they have caused Plaintiff and members of the Class,
12   including the distress and financial burdens the Data Breach has placed upon the
13   shoulders of the Data Breach victims.
14            53.   Defendants also attempt to avoid responsibility for the future harms
15   Plaintiff and the Class now face by including in the Notice a description of
16   Netgain’s response to the Data Breach, including payment of a “significant
17   amount” to the cybercriminals “in exchange for promises that the attacker will
18   delete all copies of the data and that it will not publish, sell, or otherwise share the
19   data.”
20            54.   However, this information fails to provide the consolation Plaintiff
21   and Class members seek and certainly falls far short of eliminating the substantial
22   risk of fraud and identity theft Plaintiff and the Class now face.
23            55.   Ransomware creators “are criminals without any ethics,” so there is
24   no guarantee they will do what they promise to do in exchange for the ransom
25   money. 7
26

27

28   7
       https://enterprise.comodo.com/does-paying-ransomware-work.php (last accessed June 10,
     2021).
                                               -10-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.12 Page 12 of 51




 1             56.   To make matters worse, Defendants’ attackers actually gained access
 2   to, and possession of, Plaintiff’s and Class members’ Personal and Medical
 3   Information. While many ransomware attacks merely involve the attacker gaining
 4   control of the computer or network without access to the victims’ information, the
 5   ransomware attack on Defendants’ systems gave the attackers access to and
 6   possession of Plaintiff’s and Class members’ Personal and Medical Information.
 7             57.   Moreover, paying the ransom as Netgain did will only encourage
 8   attackers to carry out these types of cyberattacks on Netgain’s system networks in
 9   the future.
10             58.   Defendants failed to adequately safeguard Plaintiff’s and Class
11   members’ Personal and Medical Information, allowing cyber criminals to access
12   this wealth of priceless information for nearly six months before warning the
13   criminals’ victims to be on the lookout, and now offer them almost no remedy or
14   relief.
15             59.   Defendants failed to spend sufficient resources on cybersecurity
16   training and adequate data security measures and protocols.
17             60.   Defendants had obligations created by HIPAA, reasonable industry
18   standards, common law, state statutory law, and their own assurances and
19   representations to keep patients’ Personal and Medical Information confidential
20   and to protect such Personal and Medical Information from unauthorized access.
21             61.   Plaintiff and Class members were required to provide their Personal
22   and Medical Information to Defendants with the reasonable expectation and
23   mutual understanding that Defendants would comply with their obligations to
24   keep such information confidential and secure from unauthorized access.
25             62.   The stolen Personal and Medical Information at issue has great value
26   to the ransomware attackers, due to the large number of individuals affected and
27   the fact that health insurance information, bank account information, and Social
28   Security numbers were part of the data that was compromised.
                                               -11-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.13 Page 13 of 51




 1           C.    Defendants had an Obligation to Protect Personal and Medical
                   Information under Federal Law and the Applicable Standard
 2                 of Care
 3           63.   Defendants are covered by HIPAA (45 C.F.R. § 160.102). As such,
 4   they are required to comply with the HIPAA Privacy Rule and Security Rule, 45
 5   C.F.R. Part 160 and Part 164, Subparts A and E (“Standards for Privacy of
 6   Individually Identifiable Health Information”), and Security Rule (“Security
 7   Standards for the Protection of Electronic Protected Health Information”), 45
 8   C.F.R. Part 160 and Part 164, Subparts A and C.
 9           64.   HIPAA’s Privacy Rule or Standards for Privacy of Individually
10   Identifiable Health Information establishes national standards for the protection of
11   health information.
12           65.   HIPAA’s Privacy Rule or Security Standards for the Protection of
13   Electronic Protected Health Information establishes a national set of security
14   standards for protecting health information that is kept or transferred in electronic
15   form.
16           66.   HIPAA requires Defendants to “comply with the applicable
17   standards, implementation specifications, and requirements” of HIPAA “with
18   respect to electronic protected health information.” 45 C.F.R. § 164.302.
19           67.   “Electronic protected health information” is “individually identifiable
20   health information … that is (i) transmitted by electronic media; maintained in
21   electronic media.” 45 C.F.R. § 160.103.
22           68.   HIPAA’s Security Rule requires Defendants to do the following:
23                 a.      Ensure the confidentiality, integrity, and availability of all
24                         electronic protected health information the covered entity or
25                         business associate creates, receives, maintains, or transmits;
26                 b.      Protect against any reasonably anticipated threats or hazards to
27                         the security or integrity of such information;
28

                                                -12-
                                      CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.14 Page 14 of 51




 1                 c.    Protect against any reasonably anticipated uses or disclosures of
 2                       such information that are not permitted; and
 3                 d.    Ensure compliance by their workforce.
 4         69.     HIPAA also requires Defendants to “review and modify the security
 5   measures implemented … as needed to continue provision of reasonable and
 6   appropriate protection of electronic protected health information.” 45 C.F.R. §
 7   164.306(e).
 8         70.     HIPAA also requires Defendants to “[i]mplement technical policies
 9   and procedures for electronic information systems that maintain electronic
10   protected health information to allow access only to those persons or software
11   programs that have been granted access rights.” 45 C.F.R. § 164.312(a)(1).
12         71.     The HIPAA Breach Notification Rule, 45 C.F.R. §§ 164.400-414,
13   also requires Defendants to provide notice of the Data Breach to each affected
14   individual “without unreasonable delay and in no case later than 60 days
15   following discovery of the breach.” 8
16         72.     Defendants were also prohibited by the Federal Trade Commission
17   Act (the “FTC Act”) (15 U.S.C. § 45) from engaging in “unfair or deceptive acts
18   or practices in or affecting commerce.” The Federal Trade Commission (the
19   “FTC”) has concluded that a company’s failure to maintain reasonable and
20   appropriate data security for consumers’ sensitive personal information is an
21   “unfair practice” in violation of the FTC Act. See, e.g., FTC v. Wyndham
22   Worldwide Corp., 799 F.3d 236 (3d Cir. 2015).
23         73.     As described before, Defendants are required to protect Plaintiff’s
24   and Class members’ Personal and Medical Information, and further, to handle any
25   breach of the same in accordance with applicable breach notification statutes.
26

27
     8
28
       Breach Notification Rule, U.S. Dep’t of Health & Human Services,
     https://www.hhs.gov/hipaa/for-professionals/breach-notification/index.html
     (emphasis added).
                                              -13-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.15 Page 15 of 51




 1         74.    In addition to their obligations under federal and state laws,
 2   Defendants owed a duty to Plaintiff and Class members to exercise reasonable
 3   care in obtaining, retaining, securing, safeguarding, deleting, and protecting the
 4   Personal and Medical Information in their possession from being compromised,
 5   lost, stolen, accessed, and misused by unauthorized persons. Defendants owed a
 6   duty to Plaintiff and Class members to provide reasonable security, including
 7   consistency with industry standards and requirements, and to ensure that their
 8   computer systems, networks, and protocols adequately protected the Personal and
 9   Medical Information of the Class.
10         75.    Defendants owed a duty to Plaintiff and the Class to design, maintain,
11   and test their computer systems and networks to ensure that the Personal and
12   Medical Information in Defendants’ possession was adequately secured and
13   protected.
14         76.    Defendants owed a duty to Plaintiff and the Class to create and
15   implement reasonable data security practices and procedures to protect the
16   Personal and Medical Information in their possession.
17         77.    Defendants owed a duty to Plaintiff and the Class to implement
18   processes that would detect a breach on their data security systems in a timely
19   manner.
20         78.    Defendants owed a duty to Plaintiff and the Class to act upon data
21   security warnings and alerts in a timely fashion.
22         79.    Defendants owed a duty to Plaintiff and the Class to disclose if their
23   computer systems and data security practices were inadequate to safeguard
24   individuals’ Personal and Medical Information from theft because such an
25   inadequacy would be a material fact in the decision to entrust Personal and
26   Medical Information with Defendants.
27         80.    Defendants owed a duty to Plaintiff and the Class to disclose in a
28   timely and accurate manner when data breaches occurred.
                                             -14-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.16 Page 16 of 51




 1         81.    Defendants owed a duty of care to Plaintiff and the Class because
 2   they were foreseeable and probable victims of any inadequate data security
 3   practices.
 4         D.     Defendants were on Notice of Cyber Attack Threats in the
                  Healthcare Industry and of the Inadequacy of their Data
 5                Security
 6         82.    Defendants were on notice that companies in the healthcare industry
 7   were targets for cyberattacks.
 8         83.    Defendants were on notice that the FBI has recently been concerned
 9   about data security in the healthcare industry. In August 2014, after a cyberattack
10   on Community Health Systems, Inc., the FBI warned companies within the
11   healthcare industry that hackers were targeting them. The warning stated that
12   “[t]he FBI has observed malicious actors targeting healthcare related systems,
13   perhaps for the purpose of obtaining the Protected Healthcare Information (PHI)
14   and/or Personally Identifiable Information (PII).” 9
15         84.    The American Medical Association (“AMA”) has also warned
16   healthcare companies about the importance of protecting their patients’
17   confidential information:
18                Cybersecurity is not just a technical issue; it’s a patient safety
19
                  issue. AMA research has revealed that 83% of physicians
                  work in a practice that has experienced some kind of
20                cyberattack. Unfortunately, practices are learning that
21                cyberattacks not only threaten the privacy and security of
                  patients’ health and financial information, but also patient
22                access to care. 10
23

24

25
     9
26
       Jim Finkle, FBI Warns Healthcare Firms that they are Targeted by Hackers,
     REUTERS (Aug. 2014), http://www.reuters.com/article/2014/08/20/us-
27
     cybersecurity-healthcare-fbi-idUSKBN0GK24U20140820.
     10
        Andis Robeznieks, Cybersecurity: Ransomware attacks shut down clinics,
28
     hospitals, AM. MED. ASS’N (Oct. 4, 2019), https://www.ama-assn.org/practice-
     management/sustainability/cybersecurity-ransomeware-attacks-shut-down-clinics-
     hospitals.
                                                -15-
                                      CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.17 Page 17 of 51




 1         85.    As implied by the above quote from the AMA, stolen Personal and
 2   Medical Information can be used to interrupt important medical services
 3   themselves. This is an imminent and certainly impending risk for Plaintiff and
 4   Class members.
 5         86.    Defendants were on notice that the federal government has been
 6   concerned about healthcare company data encryption. Defendants knew they kept
 7   protected health information in on their servers and yet it appears Defendants did
 8   not encrypt this information.
 9         87.    The United States Department of Health and Human Services’ Office
10   for Civil Rights urges the use of encryption of data containing sensitive personal
11   information. As long ago as 2014, the Department fined two healthcare companies
12   approximately two million dollars for failing to encrypt laptops containing
13   sensitive personal information. In announcing the fines, Susan McAndrew, the
14   DHHS’s Office of Human Rights’ deputy director of health information privacy,
15   stated “[o]ur message to these organizations is simple: encryption is your best
16   defense against these incidents.” 11
17         88.    As covered entities or business associates under HIPAA, Defendants
18   should have known their systems were prone to ransomware and other types of
19   cyberattacks and sought better protection for the Personal and Medical
20   Information accumulating in their system networks.
21
           E.     Cyber Criminals Will Use Plaintiff’s and Class Members’
22                Personal and Medical Information to Defraud Them

23         89.    Plaintiff and Class members’ Personal and Medical Information is of
24   great value to hackers and cyber criminals, and the data stolen in the Data Breach
25

26

27   11
       “Stolen Laptops Lead to Important HIPAA Settlements,” U.S. Dep’t of Health
28
     and Human Services (Apr. 22, 2014), available at https://wayback.archive-
     it.org/3926/20170127085330/https://www.hhs.gov/about/news/2014/04/22/stolen-
     laptops-lead-to-important-hipaa-settlements.html.
                                               -16-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.18 Page 18 of 51




 1   will be used in a variety of sordid ways for criminals to exploit Plaintiff and the
 2   Class members and to profit off their misfortune.
 3         90.    Each year, identity theft causes tens of billions of dollars of losses to
 4   victims in the United States. 12 For example, with the Personal and Medical
 5   Information stolen in the Data Breach, including Social Security numbers, identity
 6   thieves can open financial accounts, apply for credit, file fraudulent tax returns,
 7   commit crimes, create false driver’s licenses and other forms of identification and
 8   sell them to other criminals or undocumented immigrants, steal government
 9   benefits, give breach victims’ names to police during arrests, and many other
10   harmful forms of identity theft. 13 These criminal activities have and will result in
11   devastating financial and personal losses to Plaintiff and Class members.
12         91.    Personal and Medical Information is such a valuable commodity to
13   identity thieves that once it has been compromised, criminals will use it and trade
14   the information on the cyber black-market for years. 14
15         92.    For example, it is believed that certain Personal and Medical
16   Information compromised in the 2017 Experian data breach was being used, three
17   years later, by identity thieves to apply for COVID-19-related benefits in the state
18   of Oklahoma. 15
19         93.    This was a financially motivated Data Breach, as apparent from the
20   ransom money sought and gained by the cyber criminals, who will continue to
21

22   12
        “Facts + Statistics: Identity Theft and Cybercrime,” Insurance Info. Inst.,
23
     https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime
     (discussing Javelin Strategy & Research’s report “2018 Identity Fraud: Fraud
24
     Enters
     13
              a New Era of Complexity”).
        See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social
25
     Security Number, Nov. 2, 2017, https://blog.credit.com/2017/11/5-things-an-
     identity-thief-can-do-with-your-social-security-number-108597/.
     14
26
         Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is
     Limited; However, the Full Extent Is Unknown, GAO, July 5, 2007,
27
     https://www.gao.gov/assets/270/262904.htmlu
     15
         See https://www.engadget.com/stolen-data-used-for-unemployment-fraud-ring-
28   174618050.html; see also https://www.wired.com/story/nigerian-scammers-
     unemployment-system-scattered-canary/.
                                              -17-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.19 Page 19 of 51




 1   seek to profit off of the sale of Plaintiff’s and the Class members’ Personal and
 2   Medical Information on the dark web. The Personal and Medical Information
 3   exposed in this Data Breach is valuable to identity thieves for use in the kinds of
 4   criminal activity described herein.
 5           94.   These risks are both certainly impending and substantial. As the FTC
 6   has reported, if hackers get access to personally identifiable information, they will
 7   use it. 16
 8           95.   Hackers may not use the information right away. According to the
 9   U.S. Government Accountability Office, which conducted a study regarding data
10   breaches:
11                 [I]n some cases, stolen data may be held for up to a year or more
12
                   before being used to commit identity theft. Further, once stolen
                   data have been sold or posted on the Web, fraudulent use of that
13                 information may continue for years. As a result, studies that
14                 attempt to measure the harm resulting from data breaches cannot
                   necessarily rule out all future harm. 17
15

16           96.   For instance, with a stolen Social Security number, which is part of

17   the Personal and Medical Information compromised in the Data Breach, someone

18   can open financial accounts, get medical care, file fraudulent tax returns, commit

19   crimes, and steal benefits. 18 Identity thieves can also use the information stolen

20   from Plaintiff and Class members to qualify for expensive medical care and leave

21   them and their contracted health insurers on the hook for massive medical bills.

22           97.   Medical identity theft is one of the most common, most expensive,

23   and most difficult-to-prevent forms of identity theft. According to Kaiser Health

24   News, “medical-related identity theft accounted for 43 percent of all identity thefts

25
     16
26
        Ari Lazarus, How fast will identity thieves use stolen info?, FED. TRADE COMM’N
     (May 24, 2017), https://www.consumer.ftc.gov/blog/2017/05/how-fast-will-
27
     identity-thieves-use-stolen-info.
     17
        Data Breaches Are Frequent, supra note 11.
     18
28
        See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social
     Security Number, Nov. 2, 2017, https://blog.credit.com/2017/11/5-things-an-
     identity-thief-can-do-with-your-social-security-number-108597/.
                                              -18-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.20 Page 20 of 51




 1   reported in the United States in 2013,” which is more than identity thefts involving
 2   banking and finance, the government and the military, or education. 19
 3         98.    “Medical identity theft is a growing and dangerous crime that leaves
 4   its victims with little to no recourse for recovery,” reported Pam Dixon, executive
 5   director of World Privacy Forum. “Victims often experience financial
 6   repercussions and worse yet, they frequently discover erroneous information has
 7   been added to their personal medical files due to the thief’s activities.” 20
 8         99.    As indicated by James Trainor, second in command at the FBI’s
 9   cyber security division: “Medical records are a gold mine for criminals—they can
10   access a patient’s name, DOB, Social Security and insurance numbers, and even
11   financial information all in one place. Credit cards can be, say, five dollars or
12   more where [personal health information] can go from $20 say up to—we’ve seen
13   $60 or $70 [(referring to prices on dark web marketplaces)].” 21 A complete
14   identity theft kit that includes health insurance credentials may be worth up to
15   $1,000 on the black market. 22
16         100. If cyber criminals manage to access financial information, health
17   insurance information, and other personally sensitive data—as they did here—
18   there is no limit to the amount of fraud to which Defendants may expose the
19   Plaintiff and Class members.
20         101. A study by Experian found that the average total cost of medical
21   identity theft is “about $20,000” per incident, and that a majority of victims of
22   medical identity theft were forced to pay out-of-pocket costs for healthcare they
23
     19
24
         Michael Ollove, “The Rise of Medical Identity Theft in Healthcare,” Kaiser
     Health News, Feb. 7, 2014, https://khn.org/news/rise-of-indentity-theft/.
     20
25
         Id.
     21
        IDExperts, You Got It, They Want It: Criminals Targeting Your Private
26
     Healthcare Data, New Ponemon Study Shows,
     https://www.idexpertscorp.com/knowedge-center/single/you-got-it-they-want-it-
27
     criminals-are-targeting-your-private-healthcare-dat.
     22
        Managing cyber risks in an interconnected world, PRICEWATERHOUSECOOPERS:
28
     Key findings from The Global State of Information Security Survey 2015,
     https://www.pwc.com/gx/en/consulting-services/information-security-
     survey/assets/the-global-state-of-information-security-survey-2015.pdf.
                                                -19-
                                      CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.21 Page 21 of 51




 1   did not receive in order to restore coverage. 23 Almost half of medical identity
 2   theft victims lose their healthcare coverage as a result of the incident, while nearly
 3   one-third saw their insurance premiums rise, and forty percent were never able to
 4   resolve their identity theft at all. 24
 5          102. As described above, identity theft victims must spend countless hours
 6   and large amounts of money repairing the impact to their credit. 25
 7          103. Defendants’ failure to offer sufficient identity monitoring to the
 8   Class, including to Plaintiff, is egregious. Moreover, Defendants’ offer of one year
 9   of identity theft monitoring is woefully inadequate, as the worst is yet to come.
10          104. Victims of the Data Breach, like Plaintiff and other Class members,
11   must spend many hours and large amounts of money protecting themselves from
12   the future negative impacts to their credit because of the Data Breach. 26
13          105. In fact, as a direct and proximate result of the Data Breach, Plaintiff
14   and the Class have been placed at an imminent, immediate, and continuing
15   increased risk of harm from fraud and identity theft. Plaintiff and the Class must
16   now take the time and effort and spend the money to mitigate the actual and
17   potential impact of the Data Breach on their everyday lives, including purchasing
18   identity theft and credit monitoring services, placing “freezes” and “alerts” with
19   credit reporting agencies, contacting their financial institutions, healthcare
20   providers, closing or modifying financial accounts, and closely reviewing and
21

22
     23
23
        See Elinor Mills, “Study: Medical Identity Theft is Costly for Victims,” CNET
     (Mar, 3, 2010), https://www.cnet.com/news/study-medical-identity-theft-is-costly-
24
     for-victims/.
     24
        Id.; see also Healthcare Data Breach: What to Know About them and What to
25
     Do After One, EXPERIAN, https://www.experian.com/blogs/ask-
     experian/healthcare-data-breach-what-to-know-about-them-and-what-to-do-after-
26
     one/.
     25
        “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4
27
     (Sept. 2013), http://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-
     theft-victims.pdf.
     26
28
        “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4
     (Sept. 2013), http://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-
     theft-victims.pdf.
                                                 -20-
                                       CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.22 Page 22 of 51




 1   monitoring bank accounts, credit reports, and health insurance account
 2   information for unauthorized activity for years to come.
 3         106. Plaintiff and the Class have suffered, and continue to suffer, actual
 4   harms for which they are entitled to compensation, including:
 5               a.     Trespass and damage their personal property, including
 6                      Personal and Medical Information;
 7               b.     Improper disclosure of their Personal and Medical Information;
 8               c.     The imminent and certainly impending injury flowing from
 9                      potential fraud and identity theft posed by their Personal and
10                      Medical Information being placed in the hands of criminals;
11               d.     The imminent and certainly impending risk of having their
12                      confidential medical information used against them by spam
13                      callers to defraud them;
14               e.     Damages flowing from Defendants’ untimely and inadequate
15                      notification of the data breach;
16               f.     Loss of privacy suffered as a result of the Data Breach;
17               g.     Ascertainable losses in the form of the value of their time
18                      reasonably expended to remedy or mitigate the effects of the
19                      Data Breach;
20               h.     Ascertainable losses in the form of deprivation of the value of
21                      patients’ personal information, for which there is a well-
22                      established and quantifiable national and international market;
23                      and
24               i.     The loss of use of and access to their credit, accounts, and/or
25                      funds.
26         107. Moreover, Plaintiff and Class members have an interest in ensuring
27   that their information, which remains in the possession of Defendants, is protected
28   from further breaches by the implementation of industry standard and statutorily
                                            -21-
                                  CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.23 Page 23 of 51




 1   compliant security measures and safeguards. Defendants have shown themselves
 2   to be wholly incapable of protecting Plaintiff’s and Class members’ Personal and
 3   Medical Information.
 4         108. Plaintiff and Class members are desperately trying to mitigate the
 5   damage that Defendants have caused them but, given the kind of Personal and
 6   Medical Information Defendants made accessible to hackers, they are certain to
 7   incur additional damages. Because identity thieves have their Personal and
 8   Medical Information, Plaintiff and all Class members will need to have identity
 9   theft monitoring protection for the rest of their lives. Some may even need to go
10   through the long and arduous process of getting a new Social Security number,
11   with all the loss of credit and employment difficulties that come with this
12   change. 27
13         109. None of this should have happened. The Data Breach was
14   preventable.
15         F.       Defendants Could Have Prevented the Data Breach but Failed
                    to Adequately Protect Plaintiff’s and Class Members’ Personal
16                  and Medical Information
17         110. Data breaches are preventable. 28 As Lucy Thompson wrote in the
18   DATA BREACH AND ENCRYPTION HANDBOOK, “[i]n almost all cases, the data
19   breaches that occurred could have been prevented by proper planning and the
20   correct design and implementation of appropriate security solutions.” 29 She added
21   that “[o]rganizations that collect, use, store, and share sensitive personal data must
22   accept responsibility for protecting the information and ensuring that it is not
23   compromised . . . .” 30
24

25   27
        Will a New Social Security Number Affect Your Credit?, LEXINGTON LAW (Nov.
26
     16, 2015), https://www.lexingtonlaw.com/blog/credit-101/will-a-new-social-
     security-number-affect-your-credit.html.
     28
27
        Lucy L. Thompson, “Despite the Alarming Trends, Data Breaches Are
     Preventable,” in DATA BREACH AND ENCRYPTION HANDBOOK (Lucy Thompson,
28
     ed., 2012)
     29
        Id. at 17.
     30
        Id. at 28.
                                             -22-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.24 Page 24 of 51




 1              111. “Most of the reported data breaches are a result of lax security and
 2   the failure to create or enforce appropriate security policies, rules, and procedures
 3   … Appropriate information security controls, including encryption, must be
 4   implemented and enforced in a rigorous and disciplined manner so that a data
 5   breach never occurs.” 31
 6              112. Defendants required Plaintiff and Class members to surrender their
 7   Personal and Medical Information – including but not limited to their names,
 8   addresses, Social Security numbers, medical information, and health insurance
 9   information – and were entrusted with properly holding, safeguarding, and
10   protecting against unlawful disclosure of such Personal and Medical Information.
11              113. Many failures laid the groundwork for the success (“success” from
12   the cybercriminals’ viewpoint) of the Data Breach, starting with Defendants’
13   failure to incur the costs necessary to implement adequate and reasonable cyber
14   security protections, procedures and protocols necessary to safeguard Plaintiff’s
15   and Class members’ Personal and Medical Information.
16              114. Defendants maintained the Personal and Medical Information in a
17   reckless manner on network servers that were left vulnerable to cyberattacks.
18              115. Defendants knew, as a cloud hosting and information technology
19   services provider, of the importance of safeguarding Personal and Medical
20   Information and of the foreseeable consequences that would occur if Plaintiff’s
21   and Class members’ Personal and Medical Information was stolen, including the
22   significant costs that would be placed on Plaintiff and Class members as a result of
23   a breach of this magnitude.
24              116. The mechanism of the cyberattack and potential for improper
25   disclosure of Plaintiff’s and Class members’ Personal and Medical Information
26   was a known risk to Defendants, and thus Defendants were on notice that failing
27   to take necessary steps to secure Plaintiff’s and Class members’ Personal and
28
     31
          Id.
                                                 -23-
                                       CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.25 Page 25 of 51




 1   Medical Information from those risks left that information in a dangerous
 2   condition.
 3          117. Defendants disregarded the rights of Plaintiff and Class members by,
 4   inter alia, (i) intentionally, willfully, recklessly, or negligently failing to take
 5   adequate and reasonable measures to ensure that their network servers were
 6   protected against unauthorized intrusions; (ii) failing to disclose that they did not
 7   have adequately robust security protocols and training practices in place to
 8   adequately safeguard Plaintiff’s and Class members’ Personal and Medical
 9   Information; (iii) failing to take standard and reasonably available steps to prevent
10   the Data Breach; (iv) concealing the existence and extent of the Data Breach for
11   an unreasonable duration of time; and (v) failing to provide Plaintiff and Class
12   members prompt and accurate notice of the Data Breach.
13   V.     CLASS ACTION ALLEGATIONS
14          118. Plaintiff incorporates by reference all allegations of the preceding
15   paragraphs as though fully set forth herein.
16          119. Plaintiff brings all claims as class claims under Federal Rule of Civil
17   Procedure 23. Plaintiff asserts all claims on behalf of the proposed Nationwide
18   Class and Subclass, defined as follows:
19                 All persons residing in the United States whose personal and
                   medical information was compromised as a result of the
20                 Data Breach that occurred in December 2020.
21                 CareSouth Subclass: All patients of CareSouth whose
                   personal and medical information was compromised as a
22                 result of the Data Breach that occurred in December 2020.
23          120. Also, in the alternative, Plaintiff requests additional Subclass as
24   necessary based on the types of Personal and Medical Information that were
25   compromised.
26          121. Excluded from the Nationwide Class and Subclass are Defendants,
27   any entity in which Defendants have a controlling interest, and Defendants’
28   officers, directors, legal representatives, successors, subsidiaries, and assigns. Also
                                               -24-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.26 Page 26 of 51




 1   excluded from the Class is any judge, justice, or judicial officer presiding over this
 2   matter and members of their immediate families and judicial staff.
 3          122. Plaintiff reserves the right to amend the above definitions or to
 4   propose alternative or additional Subclass in subsequent pleadings and motions for
 5   class certification.
 6          123. The proposed Nationwide Class and the Subclass (collectively
 7   referred to herein as the “Class” unless otherwise specified) meet the requirements
 8   of Fed. R. Civ. P. 23(a), (b)(1), (b)(2), (b)(3), and (c)(4).
 9          124. Numerosity: The proposed Class is believed to be so numerous that
10   joinder of all members is impracticable. The proposed Subclass is also believed to
11   be so numerous that joinder of all members would be impractical.
12          125. Typicality: Plaintiff’s claims are typical of the claims of the Class.
13   Plaintiff and all members of the Class were injured through Defendants’ uniform
14   misconduct. The same event and conduct that gave rise to Plaintiff’s claims are
15   identical to those that give rise to the claims of every other Class member because
16   Plaintiff and each member of the Class had their sensitive Personal and Medical
17   Information compromised in the same way by the same conduct of Defendants.
18          126. Adequacy: Plaintiff is an adequate representative of the Class
19   because his interests do not conflict with the interests of the Class and proposed
20   Subclass that he seeks to represent; Plaintiff has retained counsel competent and
21   highly experienced in data breach class action litigation; and Plaintiff and
22   Plaintiff’s counsel intend to prosecute this action vigorously. The interests of the
23   Class will be fairly and adequately protected by Plaintiff and his counsel.
24          127. Superiority: A class action is superior to other available means of
25   fair and efficient adjudication of the claims of Plaintiff and the Class. The injury
26   suffered by each individual Class member is relatively small in comparison to the
27   burden and expense of individual prosecution of complex and expensive litigation.
28   It would be very difficult, if not impossible, for members of the Class individually
                                               -25-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.27 Page 27 of 51




 1   to effectively redress Defendants’ wrongdoing. Even if Class members could
 2   afford such individual litigation, the court system could not. Individualized
 3   litigation presents a potential for inconsistent or contradictory judgments.
 4   Individualized litigation increases the delay and expense to all parties, and to the
 5   court system, presented by the complex legal and factual issues of the case. By
 6   contrast, the class action device presents far fewer management difficulties and
 7   provides benefits of single adjudication, economy of scale, and comprehensive
 8   supervision by a single court.
 9         128. Commonality and Predominance: There are many questions of law
10   and fact common to the claims of Plaintiff and the other members of the Class,
11   and those questions predominate over any questions that may affect individual
12   members of the Class. Common questions for the Class include:
13                a.     Whether Defendants engaged in the wrongful conduct alleged
14                       herein;
15                b.     Whether Defendants failed to adequately safeguard Plaintiff’s
16                       and Class members’ Personal and Medical Information;
17                c.     Whether Defendants’ systems, networks, and data security
18                       practices used to protect Plaintiff’s and Class members’
19                       Personal and Medical Information violated the FTC Act,
20                       HIPAA, and/or state laws and/or Defendants’ other duties
21                       discussed herein;
22                d.     Whether Defendants owed a duty to Plaintiff and the Class to
23                       adequately protect their Personal and Medical Information, and
24                       whether they breached this duty;
25                e.     Whether Defendants knew or should have known that their
26                       computer and network security systems were vulnerable to a
27                       data breach;
28

                                                -26-
                                      CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.28 Page 28 of 51




 1                f.    Whether Defendants’ conduct, including their failure to act,
 2                      resulted in or was the proximate cause of the Data Breach;
 3                g.    Whether Defendants breached contractual duties to Plaintiff and
 4                      the Class to use reasonable care in protecting their Personal and
 5                      Medical Information;
 6                h.    Whether Defendants failed to adequately respond to the Data
 7                      Breach, including failing to investigate it diligently and notify
 8                      affected individuals in the most expedient time possible and
 9                      without unreasonable delay, and whether this caused damages
10                      to Plaintiff and the Class;
11                i.    Whether Defendants continue to breach duties to Plaintiff and
12                      the Class;
13                j.    Whether Plaintiff and the Class suffered injury as a proximate
14                      result of Defendants’ negligent actions or failures to act;
15                k.    Whether Plaintiff and the Class are entitled to recover damages,
16                      equitable relief, and other relief;
17                l.    Whether injunctive relief is appropriate and, if so, what
18                      injunctive relief is necessary to redress the imminent and
19                      currently ongoing harm faced by Plaintiff and members of the
20                      Class and the general public;
21                m.    Whether Defendants’ actions alleged herein constitute gross
22                      negligence; and
23                n.    Whether Plaintiff and Class members are entitled to punitive
24                      damages.
25   VI.   CAUSES OF ACTION
26         A.     COUNT I – NEGLIGENCE
27         129. Plaintiff incorporates by reference all allegations of the preceding
28   paragraphs as though fully set forth herein.
                                               -27-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.29 Page 29 of 51




 1         130. Defendants solicited, gathered, and stored the Personal and Medical
 2   Information of Plaintiff and the Class as part of the operation of their business.
 3         131. Upon accepting and storing the Personal and Medical Information of
 4   Plaintiff and Class members, Defendants undertook and owed a duty to Plaintiff
 5   and Class members to exercise reasonable care to secure and safeguard that
 6   information and to use secure methods to do so.
 7         132. Defendants had full knowledge of the sensitivity of the Personal and
 8   Medical Information, the types of harm that Plaintiff and Class members could
 9   and would suffer if the Personal and Medical Information was wrongfully
10   disclosed, and the importance of adequate security.
11         133. Plaintiff and Class members were the foreseeable victims of any
12   inadequate safety and security practices. Plaintiff and the Class members had no
13   ability to protect their Personal and Medical Information that was in Defendants’
14   possession. As such, a special relationship existed between Defendants and
15   Plaintiff and the Class.
16         134. Defendants were well aware of the fact that cyber criminals routinely
17   target large corporations through cyberattacks in an attempt to steal sensitive
18   personal and medical information.
19         135. Defendants owed Plaintiff and the Class members a common law
20   duty to use reasonable care to avoid causing foreseeable risk of harm to Plaintiff
21   and the Class when obtaining, storing, using, and managing personal information,
22   including taking action to reasonably safeguard such data and providing
23   notification to Plaintiff and the Class members of any breach in a timely manner
24   so that appropriate action could be taken to minimize losses.
25         136. Defendants’ duty extended to protecting Plaintiff and the Class from
26   the risk of foreseeable criminal conduct of third parties, which has been
27   recognized in situations where the actor’s own conduct or misconduct exposes
28   another to the risk or defeats protections put in place to guard against the risk, or
                                              -28-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.30 Page 30 of 51




 1   where the parties are in a special relationship. See Restatement (Second) of Torts
 2   § 302B. Numerous courts and legislatures also have recognized the existence of a
 3   specific duty to reasonably safeguard personal information.
 4         137. Defendants had duties to protect and safeguard the Personal and
 5   Medical Information of Plaintiff and the Class from being vulnerable to
 6   cyberattacks by taking common-sense precautions when dealing with sensitive
 7   Personal and Medical Information. Additional duties that Defendants owed
 8   Plaintiff and the Class include:
 9                a.     To exercise reasonable care in designing, implementing,
10                       maintaining, monitoring, and testing Defendants’ networks,
11                       systems, protocols, policies, procedures and practices to ensure
12                       that Plaintiff’s and Class members’ Personal and Medical
13                       Information was adequately secured from impermissible
14                       access, viewing, release, disclosure, and publication;
15                b.     To protect Plaintiff’s and Class members’ Personal and
16                       Medical Information in their possession by using reasonable
17                       and adequate security procedures and systems;
18                c.     To implement processes to quickly detect a data breach,
19                       security incident, or intrusion involving their networks and
20                       servers; and
21                d.     To promptly notify Plaintiff and Class members of any data
22                       breach, security incident, or intrusion that affected or may have
23                       affected their Personal and Medical Information.
24         138.    Only Defendants were in a position to ensure that their systems and
25   protocols were sufficient to protect the Personal and Medical Information that
26   Plaintiff and the Class had entrusted to them.
27

28

                                             -29-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.31 Page 31 of 51




 1         139. Defendants breached their duties of care by failing to adequately
 2   protect Plaintiff’s and Class members’ Personal and Medical Information.
 3   Defendants breached their duties by, among other things:
 4                a.    Failing to exercise reasonable care in obtaining, retaining
 5                      securing, safeguarding, deleting, and protecting the Personal
 6                      and Medical Information in their possession;
 7                b.    Failing to protect the Personal and Medical Information in their
 8                      possession using reasonable and adequate security procedures
 9                      and systems;
10                c.    Failing to adequately and properly audit, test, and train their
11                      employees regarding how to properly and securely transmit
12                      and store Personal and Medical Information;
13                d.    Failing to adequately train their employees to not store
14                      Personal and Medical Information longer than absolutely
15                      necessary;
16                e.    Failing to consistently enforce security policies aimed at
17                      protecting Plaintiff’s and the Class’s Personal and Medical
18                      Information;
19                f.    Failing to implement processes to quickly detect data breaches,
20                      security incidents, or intrusions;
21                g.    Failing to promptly notify Plaintiff and Class members of the
22                      Data Breach that affected their Personal and Medical
23                      Information.
24         140. Defendants’ willful failure to abide by these duties was wrongful,
25   reckless, and grossly negligent in light of the foreseeable risks and known threats.
26         141. As a proximate and foreseeable result of Defendants’ grossly
27   negligent conduct, Plaintiff and the Class have suffered damages and are at
28   imminent risk of additional harms and damages (as alleged above).
                                             -30-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.32 Page 32 of 51




 1         142. Through Defendants’ acts and omissions described herein, including
 2   but not limited to Defendants’ failure to protect the Personal and Medical
 3   Information of Plaintiff and Class members from being stolen and misused,
 4   Defendants unlawfully breached their duty to use reasonable care to adequately
 5   protect and secure the Personal and Medical Information of Plaintiff and Class
 6   members while it was within Defendants’ possession and control.
 7         143. Further, through their failure to provide timely and clear notification
 8   of the Data Breach to Plaintiff and Class members, Defendants prevented Plaintiff
 9   and Class members from taking meaningful, proactive steps to securing their
10   Personal and Medical Information and mitigating damages.
11         144. As a result of the Data Breach, Plaintiff and Class members have
12   spent time, effort, and money to mitigate the actual and potential impact of the
13   Data Breach on their lives, including but not limited to, closely reviewing and
14   monitoring bank accounts, credit reports, and statements sent from providers and
15   their insurance companies and the eventual payment for credit monitoring and
16   identity theft prevention services following the expiration of the twelve months of
17   free monitoring provided by Defendants.
18         145. Defendants’ wrongful actions, inactions, and omissions constituted
19   (and continue to constitute) common law negligence.
20         146. The damages Plaintiff and the Class have suffered (as alleged above)
21   and will suffer were and are the direct and proximate result of Defendants’ grossly
22   negligent conduct.
23         147. In addition to its duties under common law, Defendants had
24   additional duties imposed by statute and regulations, including the duties under
25   HIPAA and the FTC Act. The harms which occurred as a result of Defendants’
26   failure to observe these duties, including the loss of privacy, significant risk of
27   identity theft, and Plaintiff’s overpayment for goods and services, are the types of
28   harm that these statutes and their regulations were intended to prevent.
                                              -31-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.33 Page 33 of 51




 1            148. Defendants violated these statutes when they engaged in the actions
 2   and omissions alleged herein and Plaintiff’s injuries were a direct and proximate
 3   result of Defendants’ violations of these statutes. Plaintiff therefore is entitled to
 4   the evidentiary presumptions for negligence per se under Cal. Evid. Code § 669.
 5            149. Pursuant to the FTC Act, 15 U.S.C. § 45(a), Defendants owed a duty
 6   to Plaintiff and the Class to provide fair and adequate computer systems and data
 7   security to safeguard the Personal and Medical Information of Plaintiff and the
 8   Class.
 9            150. Defendants are entities covered by HIPAA, 45 C.F.R. §160.102, and
10   as such are required to comply with HIPAA’s Privacy Rule and Security Rule.
11   HIPAA requires Defendants to “reasonably protect” confidential data from “any
12   intentional or unintentional use or disclosure” and to “have in place appropriate
13   administrative, technical, and physical safeguards to protect the privacy of
14   protected health information.” 45 C.F.R. § 164.530(c)(1). HIPAA also requires
15   Defendants to obtain satisfactory assurances that their business associates would
16   appropriately safeguard the protected health information they receive or create on
17   behalf of the Defendants. 45 C.F.R. §§ 164.502(e), 164.504(e), 164.532(d) and
18   (e). The confidential data at issue in this case constitutes “protected health
19   information” within the meaning of HIPAA.
20            151. HIPAA further requires Defendants to disclose the unauthorized
21   access and theft of the protected health information of Plaintiff and the Class
22   “without unreasonable delay” so that Plaintiff and Class members could take
23   appropriate measures to mitigate damages, protect against adverse consequences,
24   and thwart future misuse of their personal information. See 45 C.F.R. §§ 164.404,
25   164.406, and 164.410.
26            152. The FTC Act prohibits “unfair practices in or affecting commerce,”
27   including, as interpreted and enforced by the FTC, the unfair act or practice by
28   businesses, such as Defendants, of failing to use reasonable measures to protect
                                              -32-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.34 Page 34 of 51




 1   Personal and Medical Information. The FTC publications and orders described
 2   above also formed part of the basis of Defendants’ duty in this regard.
 3         153. Defendants gathered and stored the Personal and Medical
 4   Information of Plaintiff and the Class as part of their business of soliciting their
 5   services to their patients, which solicitations and services affect commerce.
 6         154. Defendants violated the FTC Act by failing to use reasonable
 7   measures to protect the Personal and Medical Information of Plaintiff and the
 8   Class and by not complying with applicable industry standards, as described
 9   herein.
10         155. Defendants breached their duties to Plaintiff and the Class under the
11   FTC Act and HIPAA by failing to provide fair, reasonable, or adequate computer
12   systems and/or data security practices to safeguard Plaintiff’s and Class members’
13   Personal and Medical Information, and by failing to provide prompt notice
14   without reasonable delay.
15         156. Defendants’ failure to comply with applicable laws and regulations
16   constitutes negligence per se.
17         157. Plaintiff and the Class are within the class of persons that HIPAA and
18   the FTC Act were intended to protect.
19         158. The harm that occurred as a result of the Data Breach is the type of
20   harm the FTC Act and HIPAA were intended to guard against.
21         159. Defendants breached their duties to Plaintiff and the Class under
22   these laws by failing to provide fair, reasonable, or adequate computer systems
23   and data security practices to safeguard Plaintiff’s and the Class’s Personal and
24   Medical Information.
25         160. Additionally, Defendants had a duty to promptly notify victims of the
26   Data Breach. For instance, HIPAA required Defendants to notify victims of the
27   Breach within sixty (60) days of the discovery of the Data Breach. Defendants did
28

                                                -33-
                                      CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.35 Page 35 of 51




 1   not notify Plaintiff or Class members of the Data Breach until around December
 2   16, 2020.
 3         161. Defendants knew on or before June 17, 2020, that unauthorized
 4   persons had accessed and/or viewed or were reasonably likely to have accessed
 5   and/or viewed private, protected, personal information of Plaintiff and the Class.
 6         162. Defendants breached their duties to Plaintiff and the Class by
 7   unreasonably delaying and failing to provide notice expeditiously and/or as soon
 8   as practicable to Plaintiff and the Class of the Data Breach.
 9         163. Defendants’ violation of the FTC Act and HIPAA constitutes
10   negligence per se.
11         164. As a direct and proximate result of Defendants’ negligence per se,
12   Plaintiff and the Class have suffered, and continue to suffer, damages arising from
13   the Data Breach, as alleged above.
14         165. The injury and harm that Plaintiff and Class members suffered (as
15   alleged above) was the direct and proximate result of Defendants’ negligence per
16   se.
17         166. Plaintiff and the Class have suffered injury and are entitled to actual
18   and punitive damages in amounts to be proven at trial.
19         B.     COUNT II – INVASION OF PRIVACY
20         167. Plaintiff incorporates by reference all allegations of the preceding
21   paragraphs as though fully set forth herein.
22         168. California established the right to privacy in Article 1, Section 1 of
23   the California Constitution.
24         169. The State of California recognizes the tort of Intrusion into Private
25   Affairs and adopts the formulation of that tort found in the Restatement (Second)
26   of Torts, which states, “One who intentionally intrudes, physically or otherwise,
27   upon the solitude or seclusion of another or his private affairs or concerns is
28   subject to liability to the other for invasion of his privacy if the intrusion would be
                                              -34-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.36 Page 36 of 51




 1   highly offensive to a reasonable person.” Restatement (Second) of Torts, § 652B
 2   (1977).
 3         170. South Carolina also recognizes the tort of Invasion of Privacy.
 4         171. Plaintiff and Class members had a legitimate and reasonable
 5   expectation of privacy with respect to their Personal and Medical Information and
 6   were accordingly entitled to the protection of this information against disclosure to
 7   and acquisition by unauthorized third parties.
 8         172. Defendants owed a duty to its patients, including Plaintiff and Class
 9   members, to keep their Personal and Medical Information confidential.
10         173. The unauthorized access, acquisition, appropriation, disclosure,
11   encumbrance, exfiltration, release, theft, use, and/or viewing of Personal and
12   Medical Information, especially the type that is the subject of this action, is highly
13   offensive to a reasonable person.
14         174. The intrusion was into a place or thing that was private and is entitled
15   to be private. Plaintiff and Class members disclosed their Personal and Medical
16   Information to Defendants as part of their receiving medical care and treatment
17   from Defendants, but privately, with the intention that such highly sensitive
18   information would be kept confidential and protected from unauthorized access,
19   acquisition, appropriation, disclosure, encumbrance, exfiltration, release, theft,
20   use, and/or viewing. Plaintiff and Class members were reasonable in their belief
21   that such information would be kept private and would not be disclosed without
22   their authorization.
23         175. The Data Breach constitutes an intentional interference with
24   Plaintiff’s and Class members’ interest in solitude or seclusion, either as to their
25   persons or as to their private affairs or concerns, of a kind that would be highly
26   offensive to a reasonable person.
27

28

                                              -35-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.37 Page 37 of 51




 1         176. Defendants acted with a knowing state of mind when they permitted
 2   the Data Breach because they knew their information security practices were
 3   inadequate.
 4         177. Acting with knowledge, Defendants had notice and knew that their
 5   inadequate cybersecurity practices would cause injury to Plaintiff and Class
 6   members.
 7         178. As a proximate result of Defendants’ acts and omissions, Plaintiff’s
 8   and Class members’ Personal and Medical Information was accessed by, acquired
 9   by, appropriated by, disclosed to, encumbered by, exfiltrated by, released to,
10   stolen by, used by, and/ or reviewed by third parties without authorization, causing
11   Plaintiff and Class members to suffer damages.
12         179. Unless and until enjoined and restrained by order of this Court,
13   Defendants’ wrongful conduct will continue to cause great and irreparable injury
14   to Plaintiff and Class members in that the Personal and Medical Information
15   maintained by Defendants can and will likely again be accessed by, acquired by,
16   appropriated by, disclosed to, encumbered by, exfiltrated by, released to, stolen
17   by, used by, and/ or viewed by unauthorized persons.
18         180. Plaintiff and the Class have no adequate remedy at law for the
19   injuries in that a judgment for monetary damages will not end the invasion of
20   privacy for Plaintiff and Class members.
21         C.      COUNT III – BREACH OF THIRD-PARTY BENEFICIARY
                   CONTRACT
22

23         181. Plaintiff incorporates by reference all allegations of the preceding
24   paragraphs as though fully set forth herein.
25         182. Plaintiff brings this claim for breach of third-party beneficiary
26   contract against Defendants on behalf of the Class.
27

28

                                             -36-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.38 Page 38 of 51




 1         183. Defendants entered into contracts, including supplements, schedules,
 2   appendices, and/or addenda thereto) in order to provide secure monitoring and
 3   protection of Plaintiff’s and Class members’ Personal and Medical Information.
 4         184. The contracts were purposefully and expressly made for the benefit
 5   of Plaintiff and the Class, as it was their Personal and Medical Information that
 6   Defendants agreed to collect, exchange, and protect. Thus, this benefit of
 7   collection and protection of the Personal and Medical Information belonging to
 8   Plaintiff and the Class was the direct and primary object of the contracting parties.
 9         185. Defendants breached these promises by failing to comply with
10   HIPAA and reasonable industry practices.
11         186. As a result of Defendants’ breach of these terms, Plaintiff and the
12   Class have been seriously harmed and put at grave risk of debilitating future
13   harms.
14         187. Allowing Plaintiff and the Class to bring this claim against
15   Defendants is consistent with the objectives of the contracts and the reasonable
16   expectations of Defendants.
17         188. Plaintiff and Class members are therefore entitled to damages in an
18   amount to be determined at trial.
19         D.     COUNT IV – BREACH OF IMPLIED CONTRACT
                  (ALTERNATIVELY TO COUNT IV)
20

21         189. Plaintiff incorporates by reference all allegations of the preceding
22   paragraphs as though fully set forth herein.
23         190. When Plaintiff and the Class members provided their Personal and
24   Medical Information to Defendants when seeking medical services, they entered
25   into implied contracts in which Defendants agreed to comply with their statutory
26   and common law duties to protect Plaintiff’s and Class members’ Personal and
27   Medical Information and to timely notify them in the event of a data breach.
28

                                             -37-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.39 Page 39 of 51




 1         191. Defendants required Plaintiff and Class members to provide Personal
 2   and Medical Information in order to receive medical services.
 3         192. Defendants affirmatively represented that they collected and stored
 4   the Personal and Medical Information of Plaintiff and the members of the Class in
 5   compliance with HIPAA and other statutory and common law duties using
 6   reasonable, industry standard means.
 7         193. Based on the implicit understanding and also on Defendants’
 8   representations (as described above), Plaintiff and the Class accepted Defendants’
 9   offers and provided Defendants with their Personal and Medical Information.
10         194. Plaintiff and Class members would not have provided their Personal
11   and Medical Information to Defendants had they known that Defendants would
12   not safeguard their Personal and Medical Information, as promised, or provide
13   timely notice of a data breach.
14         195. Plaintiff and Class members fully performed their obligations under
15   the implied contracts with Defendants.
16         196. Defendants breached the implied contracts by failing to safeguard
17   Plaintiff’s and Class members’ Personal and Medical Information and by failing to
18   provide them with timely and accurate notice of the Data Breach.
19         197. The losses and damages Plaintiff and Class members sustained (as
20   described above) were the direct and proximate result of Defendants’ breach of the
21   implied contract with Plaintiff and Class members.
22         E.      COUNT V – BREACH OF CONFIDENCE
23         198. Plaintiff incorporates by reference all allegations of the preceding
24   paragraphs as though fully set forth herein.
25         199. At all times during Plaintiff’s and Class members’ interactions with
26   Defendants, Defendants were fully aware of the confidential nature of the Personal
27   and Medical Information that Plaintiff and Class members provided to
28   Defendants.
                                             -38-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.40 Page 40 of 51




 1         200. As alleged herein and above, Defendants’ relationship with Plaintiff
 2   and the Class was governed by promises and expectations that Plaintiff and Class
 3   members’ Personal and Medical Information would be collected, stored, and
 4   protected in confidence, and would not be accessed by, acquired by, appropriated
 5   by, disclosed to, encumbered by, exfiltrated by, released to, stolen by, used by,
 6   and/or viewed by unauthorized third parties.
 7         201. Plaintiff and Class members provided their respective Personal and
 8   Medical Information to Defendants with the explicit and implicit understandings
 9   that Defendants would protect and not permit the Personal and Medical
10   Information to be accessed by, acquired by, appropriated by, disclosed to,
11   encumbered by, exfiltrated by, released to, stolen by, used by, and/or viewed by
12   unauthorized third parties.
13         202. Plaintiff and Class members also provided their Personal and Medical
14   Information to Defendants with the explicit and implicit understandings that
15   Defendants would take precautions to protect their Personal and Medical
16   Information from unauthorized access, acquisition, appropriation, disclosure,
17   encumbrance, exfiltration, release, theft, use, and/or viewing, such as following
18   basic principles of protecting their networks and data systems.
19         203. Defendants voluntarily received, in confidence, Plaintiff’s and Class
20   members’ Personal and Medical Information with the understanding that the
21   Personal and Medical Information would not be accessed by, acquired by,
22   appropriated by, disclosed to, encumbered by, exfiltrated by, released to, stolen
23   by, used by, and/or viewed by the public or any unauthorized third parties.
24         204. Due to Defendants’ failure to prevent, detect, and avoid the Data
25   Breach from occurring by, inter alia, not following best information security
26   practices to secure Plaintiff’s and Class members’ Personal and Medical
27   Information, Plaintiff’s and Class members’ Personal and Medical Information
28   was accessed by, acquired by, appropriated by, disclosed to, encumbered by,
                                             -39-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.41 Page 41 of 51




 1   exfiltrated by, released to, stolen by, used by, and/or viewed by unauthorized third
 2   parties beyond Plaintiff’s and Class members’ confidence, and without their
 3   express permission.
 4         205. As a direct and proximate cause of Defendants’ actions and/or
 5   omissions, Plaintiff and Class members have suffered damages as alleged herein.
 6         206. But for Defendants’ failure to maintain and protect Plaintiff’s and
 7   Class members’ Personal and Medical Information in violation of the parties’
 8   understanding of confidence, their Personal and Medical Information would not
 9   have been accessed by, acquired by, appropriated by, disclosed to, encumbered by,
10   exfiltrated by, released to, stolen by, used by, and/or viewed by unauthorized third
11   parties. Defendants’ Data Breach was the direct and legal cause of the misuse of
12   Plaintiff’s and Class members’ Personal and Medical Information, as well as the
13   resulting damages.
14         207. The injury and harm Plaintiff and Class members suffered and will
15   continue to suffer was the reasonably foreseeable result of Defendants’
16   unauthorized misuse of Plaintiff’s and Class members’ Personal and Medical
17   Information. Defendants knew their data systems and protocols for accepting and
18   securing Plaintiff’s and Class members’ Personal and Medical Information had
19   security and other vulnerabilities that placed Plaintiff’s and Class members’
20   Personal and Medical Information in jeopardy.
21         208. As a direct and proximate result of Defendants’ breaches of
22   confidence, Plaintiff and Class members have suffered and will suffer injury, as
23   alleged herein, including but not limited to (a) actual identity theft; (b) the
24   compromise, publication, and/or theft of their Personal and Medical Information;
25   (c) out-of-pocket expenses associated with the prevention, detection, and recovery
26   from identity theft and/or unauthorized use of their Personal and Medical
27   Information; (d) lost opportunity costs associated with effort expended and the
28   loss of productivity addressing and attempting to mitigate the actual and future
                                              -40-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.42 Page 42 of 51




 1   consequences of the Data Breach, including but not limited to efforts spent
 2   researching how to prevent, detect, contest, and recover from identity theft; (e) the
 3   continued risk to their Personal and Medical Information, which remains in
 4   Defendants’ possession and is subject to further unauthorized disclosures so long
 5   as Defendants fail to undertake appropriate and adequate measures to protect
 6   Class members’ Personal and Medical Information in their continued possession;
 7   (f) future costs in terms of time, effort, and money that will be expended as result
 8   of the Data Breach for the remainder of the lives of Plaintiff and Class members;
 9   and (g) the diminished value of Plaintiff’s and Class members Personal and
10   Medical Information; and (h) the diminished value of Defendants’ services
11   Plaintiff and Class members paid for and received.
12         F.     COUNT VI – BREACH OF IMPLIED COVENANT OF
                  GOOD FAITH AND FAIR DEALING
13

14         209. Plaintiff incorporates by reference all allegations of the preceding
15   paragraphs as though fully set forth herein.
16         210. As described above, Defendants made promises and representations
17   to Plaintiff and the Class that they would comply with HIPAA and other
18   applicable laws and industry best practices.
19         211. These promises and representations became a part of the contract
20   between Defendants and Plaintiff and the Class.
21         212. While Defendants had discretion in the specifics of how they met the
22   applicable laws and industry standards, this discretion was governed by an implied
23   covenant of good faith and fair dealing.
24         213. Defendants breached this implied covenant when they engaged in
25   acts and/or omissions that are declared unfair trade practices by the FTC and state
26   statutes and regulations, and when they engaged in unlawful practices under
27   HIPAA and other state personal and medical privacy laws. These acts and
28   omissions included: representing that they would maintain adequate data privacy
                                             -41-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.43 Page 43 of 51




 1   and security practices and procedures to safeguard the Personal and Medical
 2   Information from unauthorized disclosures, releases, data breaches, and theft;
 3   omitting, suppressing, and concealing the material fact of the inadequacy of the
 4   privacy and security protections for the Class’s Personal and Medical Information;
 5   and failing to disclose to the Class at the time they provided their Personal and
 6   Medical Information to them that Defendants’ data security systems and protocols,
 7   including training, auditing, and testing of employees, failed to meet applicable
 8   legal and industry standards.
 9           214. Plaintiff and Class members did all or substantially all the significant
10   things that the contract required them to do.
11           215. Likewise, all conditions required for Defendants’ performance were
12   met.
13           216. Defendants’ acts and omissions unfairly interfered with Plaintiff’s
14   and Class members’ rights to receive the full benefit of their contracts.
15           217. Plaintiff and Class members have been harmed by Defendants’
16   breach of this implied covenant in the many ways described above, including
17   overpayment for services, imminent risk of certainly impending and devastating
18   identity theft that exists now that cyber criminals have their Personal and Medical
19   Information, and the attendant long-term time and expenses spent attempting to
20   mitigate and insure against these risks.
21           218. Defendants are liable for this breach of these implied covenants,
22   whether or not they are found to have breached any specific express contractual
23   term.
24           219. Plaintiff and Class members are entitled to damages, including
25   compensatory damages and restitution, declaratory and injunctive relief, and
26   attorney fees, costs, and expenses.
27   ///
28

                                               -42-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.44 Page 44 of 51




 1            G.    COUNT VII – VIOLATIONS OF SOUTH CAROLINA CODE
                    OF LAWS, S.C. STAT. TIT. 39, CH. 5 §§ 10, ET SEQ.
 2

 3            220. Plaintiff incorporates by reference all allegations of the preceding
 4   paragraphs as though fully set forth herein.
 5            221. Plaintiff brings this Count against Defendants on behalf of the
 6   CareSouth Subclass.
 7            222. Defendants are “persons,” as defined by S.C. Stat. § 39-5-10(a).
 8            223. Defendants offer, sell, and distribute goods, services, and property,
 9   tangible or intangible, real, personal or mixed, and engage in trade and commerce
10   that directly or indirectly affects the people of South Carolina. S.C. Stat. § 39-5-
11   10(b).
12            224. Defendants, in the course of their business, engaged in unlawful
13   practices in violation of S.C. Stat. § 39-5-20 (as guided by the interpretations
14   given by the Federal Trade Commission and Federal Courts to Section 5(a)(1) of
15   the FTC Act (15 U.S.C. 45(a)(1)), including unfair methods of competition in or
16   affecting commerce and unfair or deceptive acts or practices in or affecting
17   commerce.
18            225. Defendants’ unlawful, unfair, and deceptive practices include:
19                  a.   Failing to implement and maintain reasonable security and
20                       privacy measures to protect Plaintiff’s and Class members’
21                       Personal and Medical Information, which was a direct and
22                       proximate cause of the Data Breach;
23                  b.   Failing to identify foreseeable security and privacy risks,
24                       remediate identified security and privacy risks, and adequately
25                       improve security and privacy measures following previous data
26                       incidents in the healthcare industry, which was a direct and
27                       proximate cause of the Data Breach;
28

                                               -43-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.45 Page 45 of 51




 1                c.   Failing to comply with common law and statutory duties
 2                     pertaining to the security and privacy of Plaintiff’s and Class
 3                     members’ Personal and Medical Information, including duties
 4                     imposed by the FTC Act and HIPAA;
 5                d.   Misrepresenting that they would protect the privacy and
 6                     confidentiality of Plaintiff’s and Class members’ Personal and
 7                     Medical Information, including by implementing and maintaining
 8                     reasonable security measures;
 9                e.   Misrepresenting that they would comply with common law and
10                     statutory duties pertaining to the security and privacy of Plaintiff’s
11                     and Class members’ Personal and Medical Information, including
12                     duties imposed by the FTC Act and HIPAA;
13                f.   Omitting, suppressing, and concealing the material fact that they
14                     did not reasonably or adequately secure Plaintiff’s and Class
15                     members’ Personal and Medical Information; and
16                g.   Omitting, suppressing, and concealing the material fact that they
17                     did not comply with common law and statutory duties pertaining
18                     to the security and privacy of Plaintiff’s and Class members’
19                     Personal and Medical Information, including duties imposed by
20                     the FTC Act and HIPAA.
21         226. Defendants’ representations and omissions were material because they
22   were likely to deceive reasonable patient consumers about the adequacy of
23   Defendants’ data security and ability to protect the confidentiality of their Personal
24   and Medical Information.
25         227. Defendants intended to mislead Plaintiff and Class members and
26   induce them to rely on their misrepresentations and omissions.
27         228. Had Defendants disclosed to Plaintiff and Class members that their
28   data security protocols and business emails (where highly sensitive personal data
                                             -44-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.46 Page 46 of 51




 1   was exchanged and stored) were not secure and, thus, vulnerable to attack,
 2   Defendants would not have been able to continue in business and they would have
 3   been forced to adopt reasonable data security measures and comply with the law.
 4         229. The above unlawful practices and acts by Defendants were immoral,
 5   unethical, oppressive, unscrupulous, and substantially injurious. These acts caused
 6   substantial and continuous injury to Plaintiff and Class members.
 7         230. Defendants acted intentionally, knowingly, and maliciously to violate
 8   South Carolina’s consumer protection statute, and recklessly disregarded Plaintiff’s
 9   and the Class members’ rights.
10         231. As a direct and proximate result of Defendants’ unlawful practices,
11   Plaintiff and Class members have suffered and will continue to suffer injury,
12   ascertainable losses of money or property, and monetary and non-monetary
13   damages, including time and expenses related to monitoring their credit and medical
14   accounts; an increased, imminent risk of fraud and identity theft; and loss of value
15   of their Personal and Medical Information.
16         232. Plaintiff and CareSouth Subclass members therefore seek all monetary
17   and non-monetary relief allowed by law under S.C. Stat. § 39-5-10 et seq. for
18   Defendants’ violations alleged herein, including actual damages, civil penalties, and
19   attorneys’ fees and costs.
20         H.     COUNT VIII – VIOLATIONS OF SOUTH CAROLINA
                  CODE OF LAWS, S.C. STAT., TIT. 39, CH. 1 § 90
21

22         233. Plaintiff incorporates by reference all allegations of the preceding
23   paragraphs as though fully set forth herein.
24         234. Plaintiff brings this Count against Defendants on behalf of the
25   CareSouth Subclass.
26         235. Defendants are required to disclose to members of the CareSouth
27   Subclass a data breach following discovery or notification of the breach in the
28   security of the data, and such disclosure must be made “in the most expedient time
                                             -45-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.47 Page 47 of 51




 1   possible and without unreasonable delay, consistent with … measures necessary to
 2   determine the scope of the breach and restore reasonable integrity to the data
 3   system.” S.C. Stat. § 39-1-90(A).
 4         236. Defendants conduct their businesses in South Carolina and own or
 5   license computerized data or other data that includes personal identifying
 6   information as set forth under S.C. Stat. § 39-1-90(A).
 7         237. Plaintiff’s and CareSouth Subclass members’ Personal and Medical
 8   Information (e.g., Social Security numbers) include personal information as covered
 9   under S.C. Stat. § 39-1-90(D)(3)(a).
10         238. Because Defendants were aware of the Data Breach (which caused or
11   was reasonably likely to have caused the Personal and Medical Information to be
12   acquired by unauthorized cybercriminals), Defendants had an obligation to disclose
13   the Data Breach in a timely and expedient fashion or, at a minimum, in accordance
14   with their own notification procedures, but failed in this obligation.
15         239. As a direct and proximate result of Defendants’ violations of S.C. Stat.
16   § 39-1-90, Plaintiff and CareSouth Subclass members suffered damages, as
17   described herein.
18         240. Plaintiff seeks relief under S.C. Stat. § 39-1-90(G), including actual
19   damages, injunctive relief, and attorney fees, costs and expenses.
20         I.     COUNT IX – DECLARATORY RELIEF
21         241. Plaintiff incorporates by reference all allegations of the preceding
22   paragraphs as though fully set forth herein.
23         242. Plaintiff brings this Count under the federal Declaratory Judgment
24   Act, 28 U.S.C. §2201.
25         243. As previously alleged, Plaintiff and members of the Class were either
26   third-party beneficiaries of contracts entered into between Defendants that
27   expressly required Defendants to provide the benefit of adequate security for the
28   Personal and Medical Information it collected from Plaintiff and the Class or,
                                             -46-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.48 Page 48 of 51




 1   alternatively, were parties of an implied contract with Defendants that required
 2   Defendants to provide adequate security for the Personal and Medical Information
 3   it collected from them.
 4         244. Defendants owe a duty of care to Plaintiff and the members of the
 5   Class requiring Defendants to adequately secure Personal and Medical
 6   Information.
 7         245. Defendants still possess Plaintiff’s and Class members’ Personal and
 8   Medical Information.
 9         246. Since the Data Breach, Defendants have announced few if any
10   changes to their data security infrastructure, processes or procedures to fix the
11   vulnerabilities in their computer systems and/or security practices that permitted
12   the Data Breach to occur and go undetected for months.
13         247. Defendants have not satisfied their contractual obligations and legal
14   duties to Plaintiff and the Class. In fact, now that Defendants’ insufficient data
15   security and payment of the requested ransom is known to hackers, the Personal
16   and Medical Information in Defendants’ possession is even more vulnerable to
17   subsequent and continuous cyberattacks.
18         248. Actual harm has arisen in the wake of the Data Breach regarding
19   Defendants’ contractual obligations and duties of care to provide security
20   measures to Plaintiff and the members of the Class. Further, Plaintiff and members
21   of the Class are at risk of additional or further harm due to the nature of the
22   ransomware attack at issue, the exposure of their Personal and Medical
23   Information, and Defendants’ failure to address the security failings that led to
24   such exposure.
25         249. There is no reason to believe that Defendants’ security measures are
26   any more adequate now than they were before the Data Breach to meet
27   Defendants’ contractual obligations and legal duties.
28

                                              -47-
                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.49 Page 49 of 51




 1         250. Plaintiff, therefore, seeks a declaration that Defendants’ existing
 2   security measures do not comply with their contractual obligations and duties of
 3   care to provide adequate security and that, to comply with their contractual
 4   obligations and duties of care, Defendants must implement and maintain
 5   additional security measures.
 6   VII. PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff and the Class pray for judgment against
 8   Defendants as follows:
 9                a.    An order certifying this action as a class action under Fed. R.
10                      Civ. P. 23, defining the Class as requested herein, appointing
11                      the undersigned as Class counsel, and finding that Plaintiff is a
12                      proper representative of the Class requested herein;
13                b.    A judgment in favor of Plaintiff and the Class awarding them
14                      appropriate monetary relief, including actual and statutory
15                      damages, punitive damages, attorney fees, expenses, costs, and
16                      such other and further relief as is just and proper.
17                c.    An order providing injunctive and other equitable relief as
18                      necessary to protect the interests of the Class and the general
19                      public as requested herein, including, but not limited to:
20                      i.     Ordering that Defendants engage third-party security
21                             auditors/penetration testers as well as internal security
22                             personnel to conduct testing, including simulated
23                             attacks, penetration tests, and audits on Defendants’
24                             systems on a periodic basis, and ordering Defendants to
25                             promptly correct any problems or issues detected by
26                             such third-party security auditors;
27

28

                                               -48-
                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.50 Page 50 of 51




 1                     ii.     Ordering that Defendants engage third-party security
 2                             auditors and internal personnel to run automated security
 3                             monitoring;
 4                     iii.    Ordering that Defendants audit, test, and train their
 5                             security personnel regarding any new or modified
 6                             procedures;
 7                     iv.     Ordering that Defendants segment customer data by,
 8                             among other things, creating firewalls and access
 9                             controls so that if one area of Defendants’ systems is
10                             compromised, hackers cannot gain access to other
11                             portions of Defendants’ systems;
12                     v.      Ordering that Defendants purge, delete, and destroy in a
13                             reasonably secure manner customer data not necessary
14                             for their provisions of services;
15                     vi.     Ordering that Defendants conduct regular database
16                             scanning and securing checks;
17                     vii.    Ordering that Defendants routinely and continually
18                             conduct internal training and education to inform
19                             internal security personnel how to identify and contain a
20                             breach when it occurs and what to do in response to a
21                             breach; and
22                     viii.   Ordering Defendants to meaningfully educate their
23                             current, former, and prospective employees and
24                             subcontractors about the threats they face as a result of
25                             the loss of their financial and personal information to
26                             third parties, as well as the steps they must take to
27                             protect themselves;
28

                                             -49-
                                   CLASS ACTION COMPLAINT
     Case 3:21-cv-01144-JLS-MSB Document 1 Filed 06/22/21 PageID.51 Page 51 of 51




 1               d.     An order requiring Defendants to pay the costs involved in
 2                      notifying the Class members about the judgment and
 3                      administering the claims process;
 4               e.     A judgment in favor of Plaintiff and the Class awarding them
 5                      pre-judgment and post-judgment interest, reasonable attorneys’
 6                      fees, costs and expenses as allowable by law; and
 7               f.     An award of such other and further relief as this Court may
 8                      deem just and proper.
 9   VIII. DEMAND FOR JURY TRIAL
10         Plaintiff demands a trial by jury on all issues so triable.
11

12

13   DATED: June 21, 2021                    /s/ Bibianne U. Fell
                                             Bibianne U. Fell, Esq.
14                                           Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -50-
                                   CLASS ACTION COMPLAINT
